DISMISS and Opinion Filed October 21, 2021




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00531-CV

                      CHRISTOPHER GABRIEL, Appellant
                                   V.
                           PO-YU CHEN, Appellee

                 On Appeal from the County Court At Law No. 1
                            Kaufman County, Texas
                        Trial Court Cause No. 20C-082

                         MEMORANDUM OPINION
                     Before Justices Schenck, Smith, and Garcia
                             Opinion by Justice Garcia
      Appellant’s brief in this case is overdue. By postcard dated September 1,

2021, we notified appellant the time for filing his brief had expired. We directed

appellant to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file his brief by that time might result in the dismissal of this

appeal without further notice. To date, appellant has not filed a brief, filed an

extension motion, nor otherwise corresponded with the Court regarding the status of

this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE


210531F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTOPHER GABRIEL,                         On Appeal from the County Court At
Appellant                                    Law No. 1, Kaufman County, Texas
                                             Trial Court Cause No. 20C-082.
No. 05-21-00531-CV          V.               Opinion delivered by Justice Garcia.
                                             Justices Carlyle and Smith
PO-YU CHEN, Appellee                         participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered October 21, 2021




                                       –3–